MEMORANDUM**
Carlos Reyes-Mota, a native and citizen of Guatemala, petitions for review of a Board of Immigration Appeals’ order summarily affirming the immigration judge’s (“IJ”) determination that he was not eligible for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence and will uphold the decision unless the evidence compels a contrary result. Hernandez-Montiel v. INS, 225 F.3d 1084, 1090-91 (9th Cir.2000). We deny the petition for review.
The IJ properly denied Reyes-Mota’s request for asylum and withholding of removal because he did not establish that there was more than a generalized or random possibility of his future persecution in Guatemala. See Kotasz v. INS, 31 F.3d 847, 852-54 (9th Cir.1994).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.